Citation Nr: 0839033	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO. 06-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for dementia, to include 
as secondary to service-connected disabilities.

2. Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

3. Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of bone flap with retained 
foreign body.

4. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law




WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). The veteran 
did not file a timely substantive appeal with the agency of 
original jurisdiction; however, it has been held that unlike 
the NOD, the filing of a substantive appeal is not 
jurisdictional. Gomez v. Principi, 17 Vet. App. 369 (2003) 
(Holding that the penalty of dismissal for failure to file a 
substantive appeal is expressly permissive); see Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993).

The veteran and his wife testified at a hearing at the RO in 
October 2005. The veteran testified at a Board hearing at the 
RO in August 2008. At the August 2008 Board hearing at the 
RO, the veteran submitted additional evidence along with a 
signed waiver of review of this evidence by the agency of 
original jurisdiction.

The issue of entitlement to a disability rating in excess of 
10 percent for post-operative residuals of bone flap with 
retained foreign body is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 

An assignment of TDIU is dependent, in part, on a calculation 
of the overall disability percentage that a veteran has for 
his service-connected disabilities. If the veteran's claim 
for an increased rating for the veteran's service-connected 
post-operative residuals of bone flap with retained foreign 
body is granted, the veteran's combined service-connected 
disability rating could qualify him for TDIU. The claim of 
entitlement for TDIU is therefore inextricably intertwined 
with the claim of  entitlement to an increased rating. See 
generally Holland v. Brown, 6 Vet.App. 443 (1994); Vettese v. 
Brown, 7 Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 
(1994). Therefore, the Board is deferring action on the issue 
of entitlement to TDIU until after the Board has the 
opportunity to adjudicate the issue of entitlement to an 
increased rating for the veteran's service-connected post-
operative residuals of bone flap with retained foreign body.


FINDINGS OF FACT

1. Dementia was not manifested during the veteran's active 
duty service or for many years thereafter, nor is dementia 
otherwise related to the veteran's active duty service, 
including to his service-connected disabilities.

2. The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level XI hearing acuity in the right ear and Level I hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for 
dementia, to include as secondary to the veteran's service-
connected disabilities, have not been met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent for service-connected bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), 4.85, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been recently revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In April 2004, September 2004, October 2005, February 2006, 
March 2006, March 2007, December 2007 and May 2008 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection, increased rating, and earlier effective date 
claims, as well as specifying what information and evidence 
must be submitted by him and what information and evidence 
will be obtained by VA.

All the notice was not timely. In particular, the notice 
regarding how a disability rating and effective date would be 
assigned in the event that service connection was granted was 
not provided until March 2006. However, the Board finds that 
the veteran was not prejudiced by this timing error because 
the denial of the service connection claim in this appeal 
renders moot any question as to the appropriate disability 
rating and effective date to be assigned. 

With respect to the veteran's claim for an increased rating 
for his service-connected bilateral hearing loss disability, 
this appeal arises from the veteran's disagreement with the 
disability rating assigned following the grant of service 
connection for bilateral hearing loss. Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
multiple VA examination reports. Therefore, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Service Connection for Dementia

The veteran contends that he has a cognitive disorder 
(alternatively claimed as dementia) that was either caused 
directly by his in-service injury or by one of his service-
connected disabilities. Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. See 38 C.F.R. § 3.310(a). Additionally, in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the Court of 
Appeals for Veterans Claims determined that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to codify the holding in Allen. The amended regulation 
appears to contain a more stringent standard for establishing 
secondary service connection than expressed in Allen in that 
the amended regulation requires that the medical evidence 
establish a pre-aggravation baseline level of severity of the 
non-service connected disability before aggravation will be 
conceded. Prior to these October 2006 amendments, it was 
sufficient to simply show aggravation of a non-service 
connected disability by a service connected disability in 
order to prevail on a claim. There was no requirement to 
establish a baseline level of severity of the non-service 
connected disability prior to conceding aggravation. In any 
event, in the present case, the veteran filed his claim prior 
to the October 10, 2006 enactment date of the amendments; 
therefore, the veteran can still avail himself of the less 
stringent guidelines expressed in Allen. 

The evidence of record includes multiple medical opinions 
addressing the etiology of the veteran's current 
cognitive/dementia complaints, lay statements from co-workers 
and the veteran, and statements and testimony from the 
veteran's wife.
A September 2005 statement from the veteran's wife, who is a 
certified master social worker and a licensed mental health 
practitioner, states that she observed a "considerable 
cognitive decline" in the veteran in the previous five 
years, including signs of confusion as well as inability to 
process verbal information. She stated that it was her 
opinion that the veteran exhibited receptive aphasia and had 
difficulty following complex commands. She also noted what 
she described as impairment in the veteran's short, 
intermediate, and long-term memory and inability to follow 
directions. She noted that he tended to get lost in the car 
when driving. She repeated these contentions when she 
testified at an RO hearing in October 2005.

An October 2005 VA examination report shows that the veteran 
and his wife reported believing that the veteran was having 
increased cognitive problems but that the examiner did not 
evaluate a cognitive disorder.

A July 2006 VA examination report conducted by a psychologist 
shows that the veteran reported cognitive decline such as 
forgetting tasks and appointments. The examiner noted that 
the testing pointed to impairment in the ability to encode 
memory in the first place and later to recognize correct 
memories from distractor information. The examiner added that 
the difficulty with encoding may be new or it may relate back 
to the veteran's original head trauma, thus accounting for 
the veteran having to put such effort into his college 
coursework in order to succeed. The examiner opined that if 
these processes had been impaired all along, it could explain 
in part the veteran's anxiety as he could anticipate becoming 
confused when his stored information was challenged but that 
the clinical history of a recent loss of function suggested 
the memory processes were affected by newly emerging 
disorders.

In the summary of the examination report, the examiner stated 
that the veteran had significant cognitive impairment but 
that disorders such as depression, anxiety, and post-
traumatic stress disorder (PTSD) did not appear to be 
contributors to his loss of function at the time. The 
examiner added that the veteran's seizure disorder probably 
contributed very little as well since the level of seizure 
activity had been stable for many years. The examiner opined 
that it was possible that the decrease in functioning 
reflected the onset of dementia related to chronic alcohol 
abuse. He noted that a period of several months' abstinence 
would allow the brain to recover from the alcohol's effects 
and the veteran's cognitive functioning might show 
improvement.

A different VA examination report from July 2006 shows that 
the examiner, a psychologist, carefully reviewed the previous 
examination reports. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). The examiner stated 
that based on the psychometric evidence from the testing from 
the previous VA examiner who conducted the other July 2006 VA 
examination, it was more likely than not that the veteran was 
exhibiting a diagnosis of alcohol-induced persisting 
dementia. The examiner assigned a diagnosis of PTSD and 
alcohol-induced dementia which he noted was not secondary to 
or aggravated by PTSD. 

The latter examiner stated that the veteran's memory problems 
were more likely than not related to alcohol use and not to 
the accident in question while on active duty or the history 
of seizures. The examiner observed that the clinical course 
of the brain injury does not appear to make logical sense of 
how the memory impairment is current manifesting as related 
to the history that he has exhibited for years while working 
as a teacher. The examiner added that the documented seizure 
history is less likely than not the etiology of his current 
neuropsychological problems. The examiner opined that the 
veteran's psychometric testing is consistent with alcohol use 
issues and that the alcohol use is not secondary to or 
aggravated by the PTSD and is a different clinical course and 
pathogenesis from the PSTD.

An April 2007 VA examination report shows that the examiner 
carefully reviewed the veteran's service medical records, 
private medical records, lay statements from co-workers and 
friends, and previous VA examination reports. Shipwash, 
supra. After interviewing the veteran and noting his 
complaints of cognitive decline, the examiner diagnosed the 
veteran with PTSD and dementia due to unclear etiology. In 
the summary and opinion, the examiner (a psychologist), noted 
that the veteran did not report a substantial level of 
alcohol use at the time but that the veteran's records were 
notable for alcohol use in 2006. The examiner added that the 
veteran  sustained a brain injury while on active duty and 
that the veteran should have reached maximum medical 
improvement at or around 2 years post head injury. 

Significantly, the examiner noted that the veteran had left 
the military and earned a Bachelor's Degree then earned a 
Master's Degree and worked for many years after the in-
service injury. The examiner added that it was not up until 
about 3 to 4 years ago that cognitive problems came to the 
forefront of the veteran's impairment in social, educational, 
and occupational functioning. The examiner stated that the 
veteran's current cognitive disorder (dementia of unknown 
etiology) is not related to the injury in question during 
active duty military service that happened to his brain. The 
examiner added that there was no evidence in the claims file 
that objectively substantiates that the memory problems would 
be related to the veteran's seizure activity.

The examiner stated that tinnitus and hearing loss are not a 
cause of cognitive disorders. He also opined that the 
veteran's cognitive disorders are not related to his PTSD. 
The examiner also opined that the skull fracture the veteran 
incurred in service did not cause or aggravate the current 
cognitive disorder because that injury occurred many years 
ago and in the intervening years, the veteran functioned well 
socially and academically and reached maximum medical 
improvement years ago. The examiner added that the dementia 
now present is not related to military service and is a 
disorder that is of a different course and etiology. The 
examiner stated that he provided an unknown etiology in the 
diagnosis at the time, but he strongly suspected an alcohol-
related component.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record. 
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

As an initial matter, the question of causality of a disorder 
is quintessentially one involving the need for competent 
medical evidence. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The veteran's statements and statements from his co-workers 
addressing their beliefs regarding the veteran's current 
cognitive issues and their etiology are of no probative value 
as to determining the relationship between the current 
disability and the veteran's active duty service period and 
service-connected disabilities because where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Conversely, the record reflects that the veteran's wife has 
medical training as she is a certified master social worker 
and a licensed mental health practitioner. Therefore, she is 
competent to address the etiology of the veteran's current 
cognitive issues. 
As noted earlier, in a September 2005 statement, the 
veteran's wife expressed her opinions and observations of the 
veteran's current cognitive disability. She opined that the 
veteran's current cognitive disability is etiologically 
related to the injury he incurred during active duty service 
or to one of his current service-connected disabilities. 

However, the two July 2006 VA examination reports from two 
psychologists and the April 2007 VA examination report from 
another psychologist all state that the veteran's current 
cognitive disability is not related to the veteran's active 
duty service or any of his service-connected disabilities.

The first July 2006 VA examiner stated in his report that it 
was possible that the veteran's current cognitive disorder 
could be related to his in-service head injury, but that this 
would not be consistent with the veteran's clinical history 
of a recent loss of function. Additionally, he noted that the 
current cognitive problems were not related to the veteran's 
service-connected PTSD.

The second July 2006 VA examiner noted that it was more 
likely than not that the veteran was exhibiting a diagnosis 
of alcohol-induced persisting dementia which was not 
secondary to or aggravated by service-connected PTSD. The 
examiner opined that the veteran's memory problems were more 
likely than not related to alcohol use and not to the 
accident in question while on active duty or the history of 
seizures. The examiner supported his opinion by explaining 
that the clinical course of the brain injury does not appear 
to make logical sense with how the memory impairment is 
current manifesting as related to the history that he has 
exhibited for years while working as a teacher. 

Finally, the April 2007 VA examiner stated that the veteran's 
current cognitive disorder (dementia of unknown etiology) is 
not related to the brain injury from active duty military 
service and has had a different clinical course and etiology. 
The examiner explained that the veteran completed both a 
bachelor's and master's degree post head injury and taught 
school for many years before experiencing cognitive problems. 
The examiner also added that there is no competent evidence 
substantiating that the memory problems would be related to 
the veteran's seizure activity and that tinnitus and hearing 
loss are not known causes of cognitive disorders. He also 
opined that the veteran's cognitive disorders are not related 
to his PTSD and that the skull fracture the veteran incurred 
in service did not cause or aggravate the current cognitive 
disorder because that injury occurred many years ago and in 
the intervening years, the veteran functioned well socially 
and academically and reached maximum medical improvement 
years ago.

The determination of probative value in this matter is not 
assessed upon the number of opinion evidence, but of its 
qualification. The three VA medical opinions which weigh 
against the veteran's claim have higher probative value than 
the veteran's wife's opinion which weighs in favor of the 
veteran's claim. Firstly, although the veteran's wife is a 
certified master social worker and a licensed mental health 
practitioner, the three medical professionals who conducted 
the July 2006 and April 2007 VA examinations are all 
psychologists who have more medical training than a certified 
master social worker or a licensed mental health 
practitioner. Additionally, the veteran's wife does not 
support her opinion with a clear rationale, while the VA 
examiners all explain that they do not believe the veteran's 
current cognitive disability is related to his in-service 
head injury or his service-connected disabilities because he 
has a long period of high functioning after the injury and 
did not report a cognitive decline until relatively recently 
- a fact both noted by the Board presently yet not discussed 
by the veteran's spouse. 

Finally, the three VA examiners all thoroughly reviewed the 
veteran's entire c-file including the previous medical 
opinions and psychiatric testing results, and took them into 
account when rendering their opinions. 

For these reasons, the Board finds that the preponderance of 
the evidence weighs against the veteran's claim. It follows 
that entitlement to service connection for a cognitive 
disability, to include as due to the veteran's service-
connected disabilities, is not warranted.

Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating. The veteran's service-
connected hearing loss has been rated by the RO under the 
provisions of Diagnostic Code 6100. 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment. Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. See 38 C.F.R. § 4.85. 
Although the veteran has argued that since he has hearing 
loss in both ears he should receive two separate disability 
ratings, the regulations clearly specify that bilateral 
hearing loss is measured in each ear and combined into one 
disability rating.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral. Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b).

The relevant medical evidence for this time period includes a 
VA audiological evaluation from May 2004 which shows pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
105
105
105
105
LEFT
N/A
20
10
35
40

The average puretone threshold was 105 decibels in the right 
ear and 26 decibels in the left ear. Speech audiometry 
revealed speech recognition ability of 0 percent in the right 
ear and of 98 percent in the left ear.

An August 2004 audiogram from a private audiologist showed no 
hearing in the veteran's right ear and hearing loss in the 
left ear consistent with what was found during the May 2004 
VA audiogram.

An October 2004 VA audiological evaluation shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
105
105
105
105
LEFT
N/A
20
10
35
40

The average puretone threshold was 105 decibels in the right 
ear and 26 decibels in the left ear. Speech audiometry 
revealed speech recognition ability of 0 percent in the right 
ear and of 100 percent in the left ear.

A September 2005 VA audiological evaluation shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
105
105
105
105
LEFT
N/A
30
15
45
45

The average puretone threshold was 105 decibels in the right 
ear and 33.75 decibels in the left ear. Speech audiometry 
revealed speech recognition ability of 0 percent in the right 
ear and of 98 percent in the left ear.

Testing has revealed an exceptional pattern of hearing 
impairment in the veteran's right ear. Therefore, either 
Table VIa or Table VI should be applied to the right ear, 
whichever one results in a higher evaluation. As testing did 
not reveal an exceptional pattern of hearing impairment in 
the veteran's left ear, Table VI should be applied to the 
left ear. Using the testing results most favorable to the 
veteran and applying the criteria found in 38 C.F.R. 
§§  4.85-4.87, the veteran's audiological examinations 
yielded level XI hearing in the right ear and level I hearing 
in the left ear.

Entering these category designations for each ear into Table 
VII results in a 10 percent disability rating under 
Diagnostic Code 6100. Therefore, a rating in excess of 10 
percent for the veteran's service-connected bilateral hearing 
loss is not warranted.

The Board has carefully reviewed and considered the veteran's 
statements, the veteran's spouse's statements, the lay 
statements from co-workers and the veteran's testimony from 
his hearings. However, the Board must base its decision on 
the relevant medical evidence of record, and apply it to the 
rating schedule. Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).      


As noted above, the correct rating is derived by mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. The degree of bilateral hearing loss shown by the 
examinations fails to meet the standards for a disability 
rating in excess of 10 percent. Therefore, the preponderance 
of the evidence is against the veteran's claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 
38 C.F.R. § 3.321(b)(1). In this regard, although the veteran 
clams his hearing loss prevents him from working full-time, 
the Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization. In the absence of such factors, the Board 
finds that criteria for submissions for assignment of the 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

Service connection for dementia, to include as secondary to 
the veteran's service-connected disabilities, is denied.

An initial disability rating in excess of 10 percent for 
bilateral hearing loss is denied.



REMAND

The veteran has applied for a disability rating in excess of 
10 percent for post-operative residuals of bone flap with 
retained foreign body. This disability is rated under 
Diagnostic Code 5296 which dictates that loss of part of the 
skull of an area smaller than the size of a 25-cent piece or 
.716 in (4.619 cm), warrants a 10 percent rating and an area 
larger than that of skull loss, but less than a 50-cent piece 
size (1.140 in/7.355 cm) warrants a 30 percent disability 
rating. The record reflects that the veteran's disability has 
been rated apparently on the results of an August 2006 VA 
examination report for rating scars. As this examination 
report only addresses the dermatologic aspect of the 
veteran's disability and not the underlying size of loss of 
skull bone, the Board finds this examination is inadequate 
for rating purposes. This issue must be remanded to obtain a 
VA examination which addresses the size of loss of skull the 
veteran currently has as a result of his in-service head 
injury.

Further, and as noted, resolution of the claim for an 
increased rating may have an impact upon the veteran's claim 
of entitlement to a total rating based on individual 
unemployability.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for his loss of skull 
disability, that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 





a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. When the actions requested have been 
completed, schedule the veteran for an 
appropriate examination by a suitably 
qualified VA physician. The purpose of 
the examination is to determine if the 
veteran has loss of skull bone, with or 
without brain hernia, and to determine 
the size of such loss of skull bone. The 
following considerations will govern the 
examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular, the examiner must 
respond to the following: 

(1) From an examination of all 
available evidence, including 
the veteran's VA claims folder 
and his service medical 
records, the examiner should 
opine as to whether or not the 
veteran currently has loss of 
skull as a result of his in-
service head injury.

(2) If the examiner finds that 
the veteran has skull loss, the 
examiner should identify the 
size of the skull loss. In 
particular, the examiner should 
specify if the skull loss is of 
an area larger than the size of 
a 25-cent piece.

d. In responding to these inquiries, 
the examiner must provide a 
comprehensive statement of the 
medical bases of such an opinion.

3. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues, including 
entitlement to TDIU.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


